      Case 5:20-cv-05799-LHK Document 206-1 Filed 09/23/20 Page 1 of 2



 1   JEFF LANDRY
      ATTORNEY GENERAL OF LOUISIANA
 2   JOSEPH S. ST. JOHN (pro hac vice pending)
      Deputy Solicitor General
 3   LOUISIANA DEPARTMENT OF JUSTICE
     1885 N. Third Street
 4   Baton Rouge, LA 70804
     Tel: (225) 485-2458
 5   stjohnj@ag.louisiana.gov

 6   BRADLEY A. BENBROOK (CA 177786)
     STEPHEN M. DUVERNAY (CA 250957)
 7   BENBROOK LAW GROUP, P.C.
     400 Capitol Mall, Suite 2530
 8   Sacramento, CA 95814
     Tel: (916) 447-4900
 9   brad@benbrooklawgroup.com
     steve@benbrooklawgroup.com
10
     Counsel for the State of Louisiana
11

12                                    UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA

14                                          SAN JOSE DIVISION

15
     NATIONAL URBAN LEAGUE et al,                   No. 5:20-cv-05799-LHK
16
                                                    DECLARATION OF JOSEPH S. ST. JOHN
17                         Plaintiffs,              ISO LOUISIANA AND MISSISSIPPI’S
                                                    MOTION TO SHORTEN RESPONSE
18           v.                                     TIME AND TO EXPEDITE
19   WILBUR L. ROSS et al,                          Judge: Hon. Lucy H. Koh
                                                    Action Filed: Aug. 18, 2020
20                         Defendants.

21

22

23

24

25

26

27

28
                                           1
               ST. JOHN DECLARATION ISO MOTION TO SHORTEN RESPONSE TIME
      Case 5:20-cv-05799-LHK Document 206-1 Filed 09/23/20 Page 2 of 2



 1                              DECLARATION OF JOSEPH S. ST. JOHN

 2           I, Joseph Scott St. John, am employed by the Louisiana Department of Justice; I serve as

 3   counsel to the State of Louisiana in connection with the above-captioned matter. I make this

 4   declaration in support of Louisiana and Mississippi’s Motion to Shorten Response Time and to

 5   Expedite. I am competent to testify as to the matters set forth herein.

 6           1.      I am informed and believe that the Louisiana Attorney General’s Office first learned

 7   of this litigation, the TRO, and the TRO Extension on the afternoon of September 17, 2020.

 8           2.      Although Louisiana decided on September 17, 2020, that it likely needed to intervene

 9   to protect its interests, I recognized that drafting a Proposed Answer to Plaintiffs’ 370 paragraph

10   Amended Complaint, as required by Fed. R. Civ. P. 24, would require significant time.

11           3.      I performed an initial review of the facts in this case, then researched and drafted a

12   Notice of Intent to Intervene overnight on September 17-18, 2020 so as to timely alert the Court and

13   the parties about Louisiana’s interests and the impact of this litigation on those interests. That Notice

14   was filed on the morning of September 18, 2020.

15           4.      Attached hereto as Exhibit 1 is a true and accurate copy of email correspondence

16   between counsel regarding Louisiana’s contemplated Motion to Intervene and Motion to Shorten

17   Time and Expedite.

18           5.      As of 5:30 p.m. Central Time, Counsel for Plaintiffs has not responded to Louisiana’s

19   offer to meet-and-confer telephonically.

20           6.      Further declarant sayeth naught.

21   I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE UNITED
22   STATES OF AMERICA AND THE STATE OF LOUISIANA THAT THE FOREGOING IS
     TRUE AND CORRECT.
23
     Executed in New Orleans, Louisiana this 23rd day of September 2020.
24
                                                             /s/ Joseph S. St. John
25
                                                             ________________________________
26

27

28
                                        2
         ST. JOHN DECLARATION ISO MOTION TO SHORTEN TIME AND TO EXPEDITE
